Title: To George Washington from Captain John Hunter, 14 May 1777
From: Hunter, John
To: Washington, George



May it please your Excellency
Philada 14 May 1777

I had the Honor of receiving your Commands in a Letter from Colo. Johnston together with a warrant for four hundred Dollars, which was paid. Enclosed I send your Excellency the Muster of my Recruits, which I look upon to be as good men as any in the service. The Board of war has given me orders to Join Colo. Pattons Regiment untill such time as your Excellencys pleasure is known as they say many Inconvenincies arise from an Independent Company. if your Excellency would be pleased that I should continue with that Regiment as a light Infantry Company it would be perfectly agreable to Colo. Patton and the other Field officers—agreable to Colo. Johnston’s request I have sent two of my Subalterns into the Country on the Recruiting service, so that with what Money I have paid to them, and what I have used my self, I find another Draught necessary, the whole being expended. The money I have already received hath been faithfully applied to the purposes for which it was given—By the Muster Roll your Excellency will see in what manner a great part has been expended as they have all received their full Bounty, for their is no Inlisting them without it The residue is with my Subalterns whose returns I have not for some time past received. I wait your Excellencys further pleasure And am with the greatest Respect your Excellencys most obliged and very humble Servt

John Hunter

